
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Lee of California
			 (for herself and Mr. Conyers)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Establishing a select committee to review
		  national security laws, policies, and practices.
	
	
		Whereas a select committee would be able to take a broad
			 look at Executive Branch decisions and the role of many departments and
			 agencies, including contractors, in law enforcement, national security, and
			 intelligence activities including surveillance, interrogation and detention
			 practices, without having any jurisdictional limitations; and
		Whereas a select committee will bring members of the
			 relevant standing committees together with a dedicated staff to provide
			 intensive investigation, oversight, and recommendation that cannot be
			 accomplished by the committees of jurisdiction working piecemeal: Now,
			 therefore, be it
		
	
		That there is hereby established a
			 select committee to review national security laws, policies, and practices
			 (hereinafter referred to as the select committee).
		2.Jurisdiction;
			 functions
			(a)Legislative
			 jurisdictionThe select committee shall not have legislative
			 jurisdiction and shall have no authority to take legislative action on any bill
			 or resolution.
			(b)Investigative
			 jurisdictionThe select committee shall study and make
			 recommendations about the effectiveness of past and present United States law
			 enforcement, national security and intelligence activities and the extent, if
			 any, to which unlawful, improper or unauthorized activities were engaged in by
			 or on behalf of any Federal, State, or local government official,
			 including—
				(1)the effectiveness
			 and efficiency of past and present law enforcement, and national security and
			 intelligence policies, programs, and activities;
				(2)the development
			 and implementation of policies or practices regarding the capture, detention,
			 transfer, extra-judicial rendition, and treatment of individuals by United
			 States Armed Forces, law enforcement and the United States intelligence
			 community, including policies intended to conceal the fact that a person has
			 been detained by, or at the direct request of, the United States;
				(3)the development
			 and implementation of policies or practices regarding domestic surveillance
			 activities, or the surveillance of United States persons abroad;
				(4)the adequacy of
			 past and present congressional oversight mechanisms and impediments to access
			 to information necessary to conduct proper oversight; and
				(5)such other related
			 matters as the committee deems necessary to carry out its
			 responsibilities.
				3.CompositionThe select committee shall be composed of 7
			 members appointed by the Speaker, of whom 3 shall be appointed upon the
			 recommendation of the minority leader. The Speaker shall designate one member
			 of the select committee as its chairman. A vacancy in the membership of the
			 select committee shall be filled in the same manner as the original
			 appointment.
		4.Procedure
			(a)Rules X and XI of
			 the Rules of the House of Representatives shall apply to the select committee
			 where not inconsistent with this resolution.
			(b)The select
			 committee is authorized to—
				(1)require by
			 subpoena or otherwise the attendance and testimony of any person (including at
			 a taking of a deposition by counsel or consultant of the committee), and the
			 production of such things; and
				(2)adopt a rule
			 regulating the taking of depositions by a member, counsel, or consultant of the
			 committee, including pursuant to subpoena.
				5.ReportingThe select committee shall report to the
			 House from time to time the results of its investigations and studies as it may
			 deem advisable. At least one public report shall be filed with the House not
			 later than one year following the date of enactment of this Act, and shall
			 include legislative recommendations based on its findings.
		6.Administrative
			 provisions
			(a)ExpensesThere
			 shall be paid out of the applicable accounts of the House such sums as may be
			 necessary for the expenses of the select committee. Such payments shall be made
			 on vouchers signed by the chairman of the select committee and approved in the
			 manner directed by the Committee on House Administration. Amounts made
			 available under this subsection shall be expended in accordance with
			 regulations prescribed by the Committee on House Administration.
			(b)Staff and
			 travelIn carrying out its functions under this resolution, the
			 select committee may—
				(1)appoint, either on a permanent basis or as experts or consultants, any staff
			 that the select committee considers necessary;
				(2)prescribe the duties and responsibilities
			 of the staff;
				(3)fix the compensation of the staff at per
			 annum gross rates that do not exceed the highest rate of basic pay, as in
			 effect from time to time, of level V of the Executive Schedule in section 5316
			 of title 5, United States Code;
				(4)terminate the employment of any such staff
			 as the select committee considers appropriate;
				(5)reimburse members of the select committee
			 and its staff for travel, subsistence, and other necessary expenses incurred by
			 them in the performance of their functions for the select committee, other than
			 expenses in connection with any meeting of the select committee held in the
			 District of Columbia; and
				(6)obtain detailees or staff from the
			 executive or legislative branch of the Government, who shall be deemed staff of
			 the select committee.
				7.Dissolution and
			 windup of affairsThe select
			 committee shall cease to exist on December 31, 2012.
		8.Disposition of
			 recordsUpon dissolution of
			 the select committee, its records shall become records of such standing
			 committee or committees as the Speaker may designate.
		
